ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“heating element” and/or “resistance heating element” → a resistance heater 
is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 1, 12 and 20 including the heat exchanger defining a cube recess that is configured to receive the resilient mold, and the lifter mechanism being movable to at least partially separate the resilient mold from the heat exchanger and raise the ice cubes. 
Specifically, US 3,163,018 (Shaw) is the closest prior art of record which teaches many features including a resilient mold (21-25) defining a mold cavity, a fill cup (29) above the resilient mold, a heat exchanger (12) in thermal communication with the resilient mold to freeze the water and form ice cubes, and a lifter mechanism (33) positioned below the resilient mold and being movable between a lowered position and a raised position. Nelson fails to disclose wherein the heat exchanger defines a cube recess that is configured to receive the resilient mold, and the lifter mechanism being movable to at least partially separate the resilient mold from the heat exchanger and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANA M VAZQUEZ/Examiner, Art Unit 3763